 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND D. JACKSON, Sr.,                         No. 2:15-cv-2066 WBS DB P
12                       Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    J. BICK, et al.,
15                       Defendants.
16

17          Plaintiff was a state inmate proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. A suggestion of death upon the record pertaining to the death of plaintiff was

19   filed on October 23, 2018. (ECF No. 61.) Pursuant to Federal Rule of Civil Procedure 25, a

20   motion for substitution of a proper party must be made no later than ninety days after the death is

21   suggested upon the record. That time period has now expired, and no motion for substitution has

22   been filed.

23          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after service of these findings and recommendations, any written objections may be filed with the

27   court. The document should be captioned “Objections to Magistrate Judge’s Findings and

28   Recommendations.” Any response to the objections shall be filed and served within fourteen
                                                       1
 1   days after service of the objections. Failure to file objections within the specified time may waive

 2   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: February 7, 2019

 4

 5

 6

 7
     DLB:12
 8   DLB:12/Orders/Prisoner/Civil.Rights/Jack2066.death.fr

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
